Moyer, C.J.,
dissenting. In cases involving statutory interpretation, we are constrained by rules mandated both by legislative enactment and our own precedent. The first and foremost of these rules is that when the language of a statute is plain and unambiguous and conveys a clear and definite meaning, there is no need to apply the rules of statutory interpretation. Symmes Twp. Bd. of Trustees v. Smyth (2000), 87 Ohio St.3d 549, 553, 721 N.E.2d 1057, 1061, citing Meeks v. Papadopulos (1980), 62 Ohio St.2d 187, 190, 16 O.O.3d 212, 213, 404 N.E.2d 159, 161. In such a case, we do not resort to rules of interpretation in an attempt to discern what the General Assembly could have conclusively meant or intended in its debates over a particular statute — we rely only on what the General Assembly has actually said. Because I believe the majority has run afoul of this basic principle, I respectfully dissent.
R.C. 2744.02(A)(1) grants political subdivisions immunity from civil causes of action, subject to several exceptions. The exception at issue here removes immunity from a political subdivision for “the negligent operation of any motor vehicle by their employees upon the public roads * * * when the employees are engaged within the scope of their employment and authority.” R.C. 2744.01(B)(1). R.C. 2744.01(E) then provides that for purposes of R.C. 2744.02, the term “motor vehicle” has the same meaning as provided by R.C. 4511.01.
Pursuant to R.C. 4511.01(B):
“ ‘Motor vehicle’ means every vehicle propelled or drawn by power other than muscular power or power collected from overhead electric trolley wires, except * * * other equipment used in construction work and not designed for or employed in general highway transportation * * * .”
As a matter of statutory interpretation, this language is plain and unambiguous, conveys a clear and definite meaning, and, therefore, leaves nothing for us to *150interpret. See Symmes Twp. Bd. of Trustees, 87 Ohio St.3d at 553, 721 N.E.2d at 1061. The majority, however, has read into this statutory language a “use standard” in an attempt to further clarify that which is already perfectly clear. This approach is contrary to well-established legal principles that exist to guide the courts, and it compels the conclusion that the majority’s decision is not appropriate. See State ex rel. Ohio Academy of Trial Lawyers v. Sheward (1999), 86 Ohio St.3d 451, 517, 715 N.E.2d 1062, 1113 (Moyer, C.J., dissenting).
I concede that application of a “use standard” could have been appropriate if the language of R.C. 4511.01(B) created an exception for “other equipment” without any limitations or restrictions on the phrase “other equipment.” In such an instance, the phrase “other equipment” would be ambiguous and our role would be to define what “other equipment” included. But that is not the statute at issue. The General Assembly created an exception for “other equipment used in construction work and not designed for or employed in general highway transportation.” (Emphasis added.) R.C. 4511.01(B). The exception in R.C. 4511.01(B) is precise, and the General Assembly has already expressly stated what type of “other equipment” is excluded from the definition of “motor vehicle.”
In examining this language, the majority places particular emphasis on the clause “not designed for or employed in general highway transportation.” The majority concludes that the final clause, “general highway transportation,” controls the entire meaning of the statute. When the entire provision is read in its entirety, however, this emphasis is misplaced.
The “other equipment” exception in R.C. 4511.01(B) contains two distinct qualifications. The first is .that the other equipment must be used in construction. The second qualification, connected to the first by the word “and,” is that the equipment not be designed for or employed in general highway transportation. The conjunctive, “and,” indicates that the language should be read in its entirety, and that the second clause modifies the first. The modifier “not designed for or employed in general highway transportation,” therefore, refers not to a particular use of a specific piece of equipment at a particular moment in time, but to the design and intended “general” use of the equipment.
Put more simply, “equipment used in construction work” suggests two possible images. The first is pickup trucks or automobiles used to transport people to and from the work site. The second type of equipment is heavy machinery, such as steamrollers or tractors, which perform the construction work. There is no question that a pickup truck could very well be used in construction work. But it is also beyond question that a pickup truck is designed for and employed in general highway transportation — its intended general use — and would not fit the exception in R.C. 4511.01(B). Tractors, on the other hand, can be used in construction work, but have not been designed specifically for or employed in *151general highway transportation. The word “general” means that which is “most common; usual * * * [or] concerned with the main or overall features.” Webster’s New World Dictionary (3 Ed.1991) 561. Common sense would cause me to conclude that if given a choice of transporting one’s children across town to a. soccer match in an automobile or a tractor, the “common” or “usual” selection would be the automobile.
The authority relied upon by the majority further indicates why a “use standard” affronts the plain and unambiguous language of R.C. 4511.01(B). The majority compares the “other equipment” exception in R.C. 4511.01(B) to the definition of an “agricultural tractor” as examined in Wauseon v. Badenhop (1984), 9 Ohio St.3d 152, 9 OBR 442, 459 N.E.2d 867. In Wauseon, we held that a driver of a farm tractor could not be found to have violated a statute prohibiting the driving of a motor vehicle while intoxicated. We reached this result because a farm tractor was not within the purview of “motor vehicle” as defined by R.C. 4501.01(B). Id. at 154, 9 OBR at 443, 459 N.E.2d at 869. In the present ease, however, the majority opinion rests on the differences between the definitions in R.C. 4511.01(B) and definitions contained in other similar statutory provisions.
To quote the majority:
“[T]he application of a use standard is entirely consistent with the traffic law exemptions granted under 4511.04, which provides:
“ ‘Sections 4511.01 to 4511.78, inclusive, section 4511.99, and sections 4513.01 to 4513.37, inclusive of the Revised Code do not apply to * * * other equipment while actually engaged in work upon the surface of a highway within an area designated by traffic control devices, but apply to such * * * vehicles when traveling to or from such work.
« i * *
“In addition, aside from references to ‘agricultural’ or ‘commercial’ tractors, each time the term ‘tractor’ appears generally in R.C. Chapter 4511, it is modified or qualified by the phrase ‘being used in constructing’ or ‘while being used in * * * construction.’ See R.C. 4511.64 and 4511.69. Thus, we cannot agree * * * that Badenhop extends to preclude a use standard from being applied to determine whether a nonagricultural tractor constitutes excepted construction equipment for purposes of immunity under R.C. 2744.02.” . (Emphasis sic.) 91 Ohio St.3d 141, 147, 742 N.E.2d 1128, 1132.
The majority overlooks an important distinction between R.C. 4511.64, 4511.69, and 4511.01(B). The provisions cited by the majority to support its conclusion expressly adopt a “use standard,” whereas R.C. 4511.01(B) does not.
Similar statutory provisions in R.C. Chapter 4511 express limitations such as “being used in constructing,” R.C. 4511.64, or “while being used in * * * *152construction,” R.C. 4511.64 and 4511.69. This expressly stated language is the “use standard” limitation that the majority reads into R.C. 4511.01(B). This statutory direction provides that an exception exists only when the vehicle is being used in the manner indicated. Significantly, this same language is absent from R.C. 4511.01(B). Under the “other equipment” exception in R.C. 4511.01(B), there are no words limiting the exception. The General Assembly is presumed to know its own legislation and to have purposefully created distinctions in statutes that appear in the same chapter of the Code. The General Assembly, therefore, did not include a “use standard” within the express language of R.C. 4511.01(B).
Taft, Stettinius & Hollister, L.L.P., and Gerald J. Rapien; and Herd L. Bennett, for appellants.
As a practical matter, imposing a “use standard” on the language of R.C. 4511.01(B) is logically confusing. The majority’s “use standard” implies that had the accident at issue occurred while the tractor was actually doing the work it was designed to do, it would not have been a motor vehicle and immunity would have attached. But because the tractor “had just completed packing gravel berm on the east side of the highway, and was preparing to turn left into a private drive so that he could turn around and head south in order to pack down freshly dumped gravel,” 91 Ohio St.3d at 145, 742 N.E.2d at 1131, the tractor, for a brief moment in time, is deemed to be a vehicle designed for or generally used in highway transportation. This conclusion produces a result that seeks logical support.
It is evident from the language of R.C. 4511.01(B) that a tractor is a vehicle that is “other equipment used in construction work and not designed for or employed in general highway transportation.” The rules of statutory interpretation are well settled. Where, as here, the language is clear and unambiguous and conveys a clear meaning, our interpretive inquiry is at an end. See Symmes Twp. Bd. of Trustees, 87 Ohio St.3d at 553, 721 N.E.2d at 1061; Bryant v. Dayton Casket Co. (1982), 69 Ohio St.2d 367, 369, 23 O.O.3d 341, 342, 433 N.E.2d 142, 144. Because the majority opinion eschews basic principles of statutory interpretation and produces a result inconsistent with the clear meaning of R.C. 4511.01(B), I respectfully dissent. We should affirm the judgment of the court of appeals.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.